Continuation Sheet

Continuation of 5. rejections:  
The 35 U.S.C. § 112 (a) and (b) rejections of claims 1 and 3-13, made of record on pages 3-4, paragraphs 7-8 of the office action mailed 14 June 2021 have been withdrawn due to Applicant’s amendment in the response filed 05 August 2021.
The pre-AIA  35 U.S.C. § 103 rejection of claims 1, 3, 4, and 8-13 as over Dudley (WO 2012/027377 A2) in view of Sherman ‘861 (U.S. Pub. 2009/0100861) and Takanami (U.S. Pub. 2007/0009748) made of record on page 12, paragraph 13 of the office action mailed 14 June 2021 has been withdrawn due to Applicant’s amendment in the response filed 05 August 2021 which clarifies the claim scope.
The pre-AIA  35 U.S.C. § 103 rejection of claim 5 as over Dudley in view of Sherman ‘861 and Takanami and further in view of Xia (U.S. Pat 7,927,703) made of record on page 16, paragraph 14 of the office action mailed 14 June 2021 has been withdrawn due to Applicant’s amendment in the response filed 05 August 2021 which clarifies the claim scope.
The pre-AIA  35 U.S.C. § 103 rejection of claims 6-7 as over Dudley in view of Sherman ‘861 and Takanami and further in view of Sherman ‘640 made of record on page 18, paragraph 15 of the office action mailed 14 June 2021 has been withdrawn due to Applicant’s amendment in the response filed 05 August 2021 which clarifies the claim scope.



Continuation of 12.  because: 
	It remains the Examiner’s position that claims 1, 3, 4, and 6-13 are obvious over Dudley, Sherman ‘861, and Sherman ‘640 (U.S. Pub. 2011/0020640) for reasons previously of record in the final office action.
	It remains the Examiner’s position that claim 5 is obvious over Dudley, Sherman ‘861, Sherman ‘640, and Xia for reasons previously of record in the final office action.


Response to Applicant’s Arguments
	Applicant’s arguments filed 05 August 2021 regarding the 35 U.S.C. § 103 rejection of claims 1, 3, 4, and 6-13 of record over Dudley, Sherman ‘861, and Sherman ‘640 (U.S. Pub. 2011/0020640) have been carefully considered but are deemed unpersuasive.
	Applicant admits that Dudley teaches methods for preparing double-sided multi-layer adhesives, the resulting double-sided multi-layer adhesives, and articles prepared with such adhesives, and notes that Dudley does not specify a silicone elastomer.  Likewise, Sherman ‘861 does not specify a silicone elastomer.  Applicant admits that Sherman ‘640 teaches a pressure-sensitive adhesive composition formed form an elastomeric silicone polymer, but argues that one of ordinary skill in the art would not have been motivated to combine with elastomeric silicone polymer of Sherman ‘640 with that composition of Dudley as the polymers are not dissolved in similar solvent systems.  Dudley uses FCF-1 solvent whereas Sherman ‘640 uses toluene and 2-
	The Examiner is not persuaded.  The rejection proposes using the elastomeric silicone polymer of Sherman ‘640 as a substitution for one of the adhesive layers of Dudley.  As such, the solvent system used for the elastomeric silicone polymer of Sherman ‘640 would be maintained.  Thus, the combination of references would be combinable to read on the adhesive article of claim 1 and the dependent claims as specified in the rejection of record.
	Accordingly, this 35 U.S.C. §103 rejection is maintained.

	Applicant’s arguments filed 05 August 2021 regarding the 35 U.S.C. § 103 rejection of claim 5 of record over Dudley, Sherman ‘861, Sherman ‘640, and Xia have been carefully considered but are deemed unpersuasive.
	Applicant argues that claim 5 depends on claim 1 and should thus be allowed.  See p. 11 of the remarks.  However, claim 1 remains rejected as noted above.  The additional reference Xia reads on the limitation of claim 5 as detailed in the rejection of record.  Accordingly, this 35 U.S.C. §103 rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796